Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/18/2021 has been entered.
Response to Amendment
The amendment filed on 10/18/2021 has been entered. Claims 1, 3-16, and 32 remain pending in the application. Claims 3-4 and 32 have been withdrawn, claims 9 and 12 have been amended, and no new claims have been added. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 06/09/2017, 08/18/2017, and 07/06/2020 have been considered by the Examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Mano (US20010023921A1).
Regarding claim 1, Mano teaches (Figs. 2-3) a blue laser system (laser beam scanner 100), the system comprising: a blue laser source (laser light source 104B) capable of propagating a blue laser beam ([0024]); an X-Y scanning system (polygon mirror 120, mirrors 124 and 126, and lenses 121 and 122) in optical communication with the blue laser source (104B), whereby the system is configured for directing and scanning the blue laser beam to an addressable field (position sensor 201 on plane P2 and/or a scanning plane P1 on a surface of paper sheet 1) ([0026]; [0036]; [0039]-[0040]); and an enclosure (housing 102) housing the addressable field (201 on P2 and/or P1 on 1) ([0036]); and, an electronically adjustable lens system; the lens system comprising a first optic (collimator lens 106 and acousto-optic modulator 108), a second optic (adjustable mirrors 110), and a third optic (f-theta lens 121, cylindrical lens 122, and mirrors 124 and 126), wherein the second optic (110) is located along a laser beam path between the first optic (106 and 108) and the third optic (121, 122, and 124 and 126) ([0025]-[0026]), wherein the second optic (110) is movable between a plurality of positions along the laser beam path (see Fig. 3; [0029]), whereby the system is configured for on the fly focusing to simulate the performance of an F-Theta lens (f-theta lens 121) ([0026]; as the system comprises an f-theta lens, said lens will perform as an f-theta lens).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-9 and 14-16### are rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Zediker (WO2014179345A1).
Regarding claim 5, Mano teaches all of the elements of the current invention as described above except that the addressable field has an area in the range of from about 100 mm x 100 mm to about 200 mm x 200 mm.
	Zediker teaches (Fig. 1) a blue laser system (“high power visible laser system”; [0048]; [0053]) comprising an addressable field (substrate 1007 on vertical translator 1008), wherein the addressable field (1007 on 1008) is dependent upon the diameter of the objective lens and the size of the beam and can have, for example, an area of 53” x 53” (see Table 2; [0053]).
	One of ordinary skill in the art would have been capable of applying the general conditions of the claim disclosed in the prior art of Zediker, that the area of the addressable field is dependent upon the diameter of the objective lens and the size of the beam and is capable of spanning at least up to 53” x 53”, to achieve the optimum or workable area in the range of from about 100 mm x 100 mm to about 200 mm x 200 mm, as doing so involves only routine skill in the art. See MPEP § 2144.05 – Routine Optimization. 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the addressable field has an area in the range of from about 100 mm x 100 mm to about 200 mm x 200 mm. Doing so enables the desired build volume, resolution, beam size, and surface quality to be achieved ([0053]).
Regarding claim 6, Mano teaches all of the elements of the current invention as described above except that the addressable field is an addressable volume having an area in the range of from about 100 mm x 100 mm x 100 mm to about 800 mm x 400 mm x 500 mm.
Zediker teaches (Fig. 1) a blue laser system (“high power visible laser system”; [0048]; [0053]) comprising an addressable field (substrate 1007 on vertical translator 1008), wherein the addressable field (1007 on 1008) is dependent upon the diameter of the objective lens and the size of the beam and can have, for example, a volume of 53” x 53” x 55” (see Table 2; [0053]).
	One of ordinary skill in the art would have been capable of applying the general conditions of the claim disclosed in the prior art of Zediker, that the volume of the addressable field is dependent upon the diameter of the objective lens and the size of the beam and is capable of spanning at least up to 53” x 53” x 55”, to achieve the optimum or workable area in the range of from about 100 mm x 100 mm x 100 mm to about 800 mm x 400 mm x 500 mm, as doing so involves only routine skill in the art. See MPEP § 2144.05 – Routine Optimization. 
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the addressable field is an addressable volume having an area in the range of from about 100 mm x 100 mm x 100 mm to about 800 mm x 400 mm x 500 mm. Doing so enables the desired build volume, resolution, beam size, and surface quality to be achieved ([0053]).
Regarding claim 7, Mano teaches all of the elements of the current invention as described above.  Although Mano does not explicitly teach that the system is capable of performing a laser operation selected from the group operations consisting of welding metal, cutting metal, cutting non-metal, and soldering electronic components, Mano does teach (Fig. 2) that use of the system (100) is capable of performing various laser operations and is not restricted to those in accordance with the present invention ([0067]).
	Zediker further teaches that the system is capable of performing a laser operation selected from the group operations consisting of welding metal, cutting metal, cutting non-metal, and soldering electronic components ([0015]).
	Furthermore, the limitation that the system is capable of performing a laser operation selected from the group operations consisting of welding metal, cutting metal, cutting non-metal, and soldering electronic components is a statement of intended use and therefore does not hold patentable weight. See MPEP § 2114 – Manner of Operating the Device does not Differentiate Apparatus Claim from the Prior Art.  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the system is capable of performing a laser operation selected from the group operations consisting of welding metal, cutting metal, cutting non-metal, and soldering electronic components. 
Regarding claim 8, Mano teaches all of the elements of the current invention as described above.  Mano further teaches (Fig. 2) that the system (100) is capable of performing a laser operation ([0067]). Although Mano does not explicitly teach that the laser operation including welding metal, cutting metal and cutting non-metal, Mano does teach (Fig. 2) that use of the system (100) is capable of performing various laser operations and is not restricted to those in accordance with the present invention ([0067]).
	Zediker further teaches that the system is capable of performing a laser operation; the laser operation including welding metal, cutting metal and cutting non-metal ([0015]).
	Furthermore, the limitation that the system is capable of performing a laser operation; the laser operation including welding metal, cutting metal and cutting non-metal is a statement of intended use and therefore does not hold patentable weight. See MPEP § 2114 – Manner of Operating the Device does not Differentiate Apparatus Claim from the Prior Art.  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of REF to include that the system is capable of performing a laser operation; the laser operation including welding metal, cutting metal and cutting non-metal. 
Regarding claim 9, Mano teaches (Figs. 2-3) a blue laser system (100), the system (100) comprising: 
a. a blue laser source (104B) capable of propagating a blue laser beam ([0024]); an X- Y scanning system (120, 124, 126, 121, and 122) in optical communication with the blue laser source (104B), whereby the system is configured for directing and scanning the blue laser beam along a laser beam path to an addressable field (201 on P2 and/or P1 on 1) ([0026]; [0036]; [0039]-[0040]); and an enclosure (102) housing the addressable field (201 on P2 and/or P1 on 1) ([0036]); 
b. an electronically adjustable lens system; the lens system comprising a first optic (106 and 108), a second optic (110), and a third optic (121, 122, 124, and 126), wherein the second optic (110) is located along a laser beam path between the first optic (106 and 108) and the third optic (121, 122, 124, and 126) ([0025]-[0026]); wherein the second optic (110) is movable between a plurality of positions along the laser beam path (see Fig. 3; [0029]); whereby the system is configured to focus the blue laser beam to a spot, having a blue laser beam spot size; and whereby the system is configured for on the fly focusing to simulate the performance of an F-Theta lens (f-theta lens 121) ([0026]; as the system comprises an f-theta lens, said lens will perform as an f-theta lens); and
c. whereby the addressable field defines an area (see Fig. 3; [0036]).
Mano does not teach d. whereby the area of the addressable field is 2x larger than an area of an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size and that is propagated through the system along the same laser beam path.
Zediker teaches (Fig. 1) a blue laser system (“high power visible laser system”; [0048]; [0053]) comprising an addressable field (substrate 1007 on vertical translator 1008), whereby the area of the addressable field (1007 on translator 1008) is larger than an area of an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size and that is propagated through the system along the same laser beam path (see Table 2; [0053]).
Although Zediker does not teach that area of the addressable field is 2x larger than an area of  an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size, one of ordinary skill in the art would have been capable of applying the general conditions of the claim disclosed in the prior art of Zediker, that the area of the addressable field is dependent upon the diameter of the objective lens and the size of the beam and is capable of being 150x larger than that of an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size, as doing so involves only routine skill in the art. See MPEP § 2144.05 – Routine Optimization. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the area of the addressable field is 2x larger than an area of an addressable field for an infrared laser beam having an infrared laser beam spot size that is the same size as the blue laser beam spot size and that is propagated through the system along the same laser beam path. Doing so improves the resolution and surface quality ([0053]).
Regarding claim 14, the combination of Mano and Zediker teaches all of the elements of the current invention as described above, i.e. the scanned blue laser system of claim 9. Both Mano and Zediker further teach that their respective blue laser systems are capable of processing non-metals (see [0001] of Mano and [0015] of Zediker).
Regarding claim 15, the combination of Mano and Zediker teaches all of the elements of the current invention as described above, i.e. the scanned blue laser system of claim 9. Although Mano does not explicitly teach that the system is capable of marking metals, Mano does teach (Fig. 2) that use of the system (100) is capable of performing various laser operations and is not restricted to those in accordance with the present invention ([0067]).
	Zediker further teaches that the system is capable of marking metals ([0015]).
	Furthermore, the limitation that the system is capable of marking metals is a statement of intended use and therefore does not hold patentable weight. See MPEP § 2114 – Manner of Operating the Device does not Differentiate Apparatus Claim from the Prior Art.  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the system is capable of marking metals.
Regarding claim 16, the combination of Mano and Zediker teaches all of the elements of the current invention as described above, i.e. the scanned blue laser system of claim 9. Although Mano does not explicitly teach that the system is capable of soldering metals, Mano does teach (Fig. 2) that use of the system (100) is capable of performing various laser operations and is not restricted to those in accordance with the present invention ([0067]).
Zediker further teaches that the system is capable of soldering metals ([0015]).
Furthermore, the limitation that the system is capable of soldering metals is a statement of intended use and therefore does not hold patentable weight. See MPEP § 2114 – Manner of Operating the Device does not Differentiate Apparatus Claim from the Prior Art.  
	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Zediker to include that the system is capable of soldering metals.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Zediker, further in view of Orozco et al. (US7107118B2), hereinafter Orozco.
Regarding claim 10, Mano teaches all of the elements of the current invention as described above except for a controller, wherein the controller is capable of adjusting a diameter of the laser beam based upon the size of the addressable field; and, wherein the controller is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature.
	Zediker further teaches (Figs. 1 and 7) a controller (computer system 701), wherein the controller (701) is capable of adjusting a diameter of the laser beam based upon the size of the addressable field (1007 on 1008) ([0053]); and wherein the controller (701) is capable of adjusting a power of the laser beam ([0017] “The computer control system can be programmed to…modulate a power of the laser light source”; [0081]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to further incorporate the teachings of Zediker to include a controller, wherein the controller is capable of adjusting a diameter of the laser beam based upon the size of the addressable field; and, wherein the controller is capable of adjusting a power of the laser beam. Doing so optimizes the laser process based on the parameters of the object to be processed ([0050]).
	Zediker does not teach that the controller is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature.
	Orozco teaches (Fig. 1) a laser weld process control system (LWPCS 10) comprising a controller (CP 20), whereby the controller (20) is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature (column 7, lines 24-39; column 7, line 52 through column 8, line 5; column 9, lines 41-58).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Mano and Zediker to further incorporate the teachings of Orozco to include that the controller is capable of adjusting a power of the laser beam to maintain a weld puddle at a predetermined temperature. Doing so allows real-time measurement and maintenance of the weld quality during processing (column 9, lines 41-58).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Zediker, further in view of Orozco and Cheverton et al. (US20160114431A1), hereinafter Cheverton.
Regarding claim 11, the combination of Mano and Zediker teaches all of the elements of the current invention as described above except for a pyrometer capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system; whereby the system is capable of maintaining the weld puddle at a predetermined temperature.
Orozco further teaches (Fig. 1) a sensor (WPMPS 40) capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system (10); whereby the system is capable of maintaining the weld puddle at a predetermined temperature (column 7, lines 24-39; column 7, line 52 through column 8, line 5; column 9, lines 41-58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Mano and Zediker to further incorporate the teachings of Orozco to include a sensor capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system; whereby the system is capable of maintaining the weld puddle at a predetermined temperature. Doing so allows real-time measurement and maintenance of the weld quality during processing (column 9, lines 41-58).
Orozco does not teach a pyrometer capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system.
Cheverton teaches (Fig. 1) a laser system (DMLM system 10) comprising a pyrometer (optical sensors 26 and 32) capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system ([0023]; [0054]-[0058]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Mano, Zediker, Orozco, and Cheverton to include a pyrometer capable of monitoring a temperature of a weld puddle and provide a feedback signal to a control system. Doing so enables real-time monitoring and modification of process parameters to produce an object with improved physical properties ([0058]).
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mano in view of Orozco.
Regarding claim 12, Mano teaches all of the elements of the current invention as described above except for a thermal camera capable of monitoring a temperature of a weld puddle; a control system having an image processing system capable of determining the size and temperature of a weld puddle; wherein the thermal camera is capable of providing well puddle temperature and size information to the control system; and whereby the control system is capable of maintaining the weld puddle at a predetermined size and temperature.
Orozco further teaches (Fig. 1) a thermal camera (40) capable of monitoring a temperature of a weld puddle; a control system (10) having an image processing system (40) capable of determining the size and temperature of a weld puddle; wherein the thermal camera (40) is capable of providing weld puddle temperature and size information to the control system (10); and whereby the control system (10) is capable of maintaining the weld puddle at a predetermined size and temperature (column 7, lines 24-39; column 7, line 52 through column 8, line 5; column 8, lines 16-19; column 9, lines 41-58).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified Mano to incorporate the teachings of Orozco to include a thermal camera capable of monitoring a temperature of a weld puddle; a control system having an image processing system capable of determining the size and temperature of a weld puddle; wherein the thermal camera is capable of providing well puddle temperature and size information to the control system; and whereby the control system is capable of maintaining the weld puddle at a predetermined size and temperature. Doing so allows real-time measurement and maintenance of the weld quality during processing (column 9, lines 41-58).
Regarding claim 13, the combination of Mano and Orozco teaches all of the elements of the current invention as described above. Mano does not teach that a camera is capable of monitoring the size and shape of the weld puddle to provide information to determine the laser power and spot size required to maintain a predetermined well puddle size and stability.
	Orozco further teaches (Fig. 1) that a camera (40) is capable of monitoring the size and shape of the weld puddle to provide information to determine the laser power and spot size required to maintain a predetermined well puddle size and stability (column 7, lines 24-39; column 7, line 52 through column 8, line 5; column 8, lines 16-19; column 9, lines 41-58).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the combination of Mano and Orozco to further incorporate the teachings of Orozco to include that a camera is capable of monitoring the size and shape of the weld puddle to provide information to determine the laser power and spot size required to maintain a predetermined well puddle size and stability. Doing so allows real-time measurement and maintenance of the weld quality during processing (column 9, lines 41-58).
Response to Arguments
Applicant’s arguments filed 10/18/2021 have been considered but are moot because the rejections as currently presented do not rely on any reference as used in previously filed office actions.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL R RIZZO whose telephone number is (571) 272-8991. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS, can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RACHEL R RIZZO/Examiner, Art Unit 3761 

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761